DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 12/13/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeer et al (USP 5,880,076).
Vermeer taught personal product compositions [col 20, lines 34-38], inclusive of toothpastes [col 21, line 6]. Said compositions comprised an alginate (e.g., sodium alginate) at 0-6 % [col 37, line 65]; zinc oxide [col 38, line 13] and zinc citrate trihydrate [col 38, line 24], each at 0-8 % [col 38, line 26]; and, calcium carbonate [col 49, line 38] at 0-65 % [col 49, line 40]. Polyphosphates were not required ingredients.

The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
The instant claim 1 recites 0.01-1.2 % alginate; 0.1-2 % zinc compounds at a weight ratio of zinc citrate trihydrate to zinc oxide at 1:2; abrasive at 38-50 %.
The instant claim 2 recites from about 0.06 % to about 1 % alginate; zinc compounds present at from about 1.4 % to about 1.6 %; abrasive present in an amount from about 42 % to about 46 %.
The instant claim 6 recites from about 0.01 % to about 1.2 % alginate; zinc compounds present at from about 0.1 % to about 2 %; abrasives present in an amount from about 18 % to about 26 %.

The instant claim 10 recites the zinc citrate trihydrate and zinc oxide in a weight ratio of about 1:2.
Vermeer taught an alginate (e.g., sodium alginate) at 0-6 %; zinc oxide and zinc citrate trihydrate, each at 0-8 % and, calcium carbonate at 0-65 %.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A.
Vermeer reads on claims 1-2, 4, 6-7 and 10.
Claim 9 is rendered prima facie obvious because Vermeer taught preservatives [col 22, line 4], colorants [col 21, line 57] and a base [col 17, lines 49-50; col 34, line 35].

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
Applicant argued that neither Vermeer nor the Examiner addressed the specific and physical requirements for a toothpaste, or the unpredictable potential for interaction among the ingredients identified in the claims. Applicant argued that Vermeer is not directed towards the particular problem of the instant application.
The Examiner responds that the claims are drawn to a toothpaste. Vermeer taught toothpastes and toothpaste gels [col 21, lines 6-7], and reads on the claims. The claims are not drawn to chemical reactions, but rather to an alginate, zinc compounds and an 

Applicant argued that Vermeer does not provide the skilled artisan with a reasonable expectation of success, in arriving at the claimed composition.
The Examiner responds that Vermeer is presumed operable/enabling for all that it contains (e.g., formulations, i.e., toothpastes, comprising alginates, zinc compounds and abrasives). The burden is on the Applicant to provide facts rebutting the presumption of Vermeer’s operability. MPEP 2121.

Applicant argued that there does not exist a motivation or rationale for a skilled artisan to select specific ingredients of the claimed composition, from the long lists of optional ingredients taught by Vermeer. Applicant argued that Vermeer taught unrelated lists of ingredients.
The Examiner responds that Vermeer’s disclosure of a multitude of combinations (e.g., optional, and/or unrelated ingredients) does not necessarily render any particular (e.g., toothpaste) formulation (e.g., alginate, zinc compounds, abrasive) as less obvious.

Applicant argued that the Examiner used the Applicant’s specification as a guide to pick and choose from various unrelated portions of Vermeer, in order to find the ingredients of the instantly claimed composition.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
In the instant case, Vermeer taught the requirements of the instant claims, as previously discussed. Vermeer taught compositions (e.g., toothpastes [col 21, line 6]) comprising an alginate (e.g., sodium alginate) at 0-6 % [col 37, line 65]; zinc oxide [col 38, line 13] and zinc citrate trihydrate [col 38, line 24], each at 0-8 % [col 38, line 26]; and, calcium carbonate [col 49, line 38] at 0-65 % [col 49, line 40]. 

Applicant argued that Vermeer provides no guidance or motivation, to the skilled artisan, to select the specific combination of elements claimed by the Applicant.
The Examiner responds that Vermeer is not limited to specific combinations. Vermeer was relied upon as a broad disclosure, and is relevant as prior art for all that it contains (e.g., the Applicant’s claimed ingredients, as previously discussed). MPEP 2123 I.

Applicant argued that Vermeer does not exemplify a single toothpaste formulation, or any oral care product.
The Examiner responds that Vermeer is not required to disclose examples. Vermeer is relevant for all that it contains, as discussed above.

The Examiner responds that Vermeer was not relied upon to teach reduced astringency, as it is not a claimed limitation.

Applicant argued that the broad ranges in Vermeer, which encompass the complete absence of the material, are selected from a plethora of ranges for hundreds of other compounds.
The Examiner disagrees that Vermeer encompasses the complete absence of material. Vermeer teaches the claimed ingredients, as discussed above. Vermeer’s disclosed ingredients, which read on those that are instantly claimed, overlap the claimed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A (see the above Obviousness rejection over Vermeer).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeer et al (USP 5,880,076), in view of Swaine et al (USP 8,865,192 B2).
The 35 U.S.C. 103 rejection over Vermeer was previously discussed. 
	Vermeer differs from the instant claim 3 in that Vermeer teaches humectants at 0-10 %, while the claim requires 18-22 % humectants. Vermeer differs from the instant claim 8 in that the claim requires 32-42 % humectants.

The differences in the claimed humectant and the prior art are 18-22 %, as recited in claim 3; 32-42 %, as recited in claim 8; versus, 0-70 %, as taught by Swaine.
Vermeer was not silent as the amount of the humectant. For example, Vermeer taught humectants at 0-10 %, rather than the recited 18-22 or 32-42 %. 
However, Swaine taught humectants useful at 0-70 %, amounts that overlap those which are instantly recited. This ingredient, and its amount, is recognized to have different effects (keeps toothpastes from hardening) with changing amounts used. Thus, the general condition is known, and the amount of this ingredient is recognized to be result effective. As such, result effective variables can be optimized by routine experimentation, and it would have been prima facie obvious to optimize the amount of the humectant present in the composition of Vermeer, as taught by Swaine et al.
With the teachings of Vermeer, in view of Swaine, the ordinarily skilled artisan would have had a reasonable expectation of success in arriving at the claimed range of humectant.
Claim 3 recites 0.8-2 % thickening agents; 0.8-1.2 % flavoring agent; 1.6-2.2 % surfactant; 0.2-1 % sweetening agent; 0.8-1.4 % anti-caries agent; 0.5-5 % additives.
Claim 8 recites 28-36 % water; 32-42 % humectant; 1-2 % thickening agents; 0.8-1.5 % flavoring agent; 1.6-2.4 % surfactant; 0.25-0.45 % sweetening agent; 0.25-0.45 % anti-caries agent; 0.8-1.5 % additives.

A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
Applicant argued that Swaine does not teach or suggest that an alginate can be combined with zinc citrate, zinc oxide, and calcium carbonate.
The Examiner responds that Swaine was neither relied upon to teach an alginate, nor zinc citrate, zinc oxide, or calcium carbonate, as the said ingredients were taught by Vermeer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CELESTE A RONEY/Primary Examiner, Art Unit 1612